    Case 2:18-cv-04127-ILRL-JCW Document 53 Filed 03/28/19 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA


CLINT PINEDA                                              CIVIL ACTION

VERSUS                                                    NO. 18-4127

POSEIDON PERSONNEL                                        SECTION: “B”(2)
SERVICES, ET. AL.


                                   JUDGMENT

     In a separate Order and Reasons, Defendant Allseas Group

S.A.’s Motion to Dismiss, Defendant Solitaire Transport Chartering

(NV)'s   Motion   to    Dismiss,    and   Defendant     Poseidon    Personnel

Services’   Motion      to   Dismiss   were   granted    (Rec.     Doc.   51).

Accordingly,

     IT IS ORDERED, ADJUDGED, AND DECREED that all claims in the

above-captioned matter are hereby DISMISSED.

     New Orleans, Louisiana, this 27th day of March, 2019.




                                    __________________________________
                                    SENIOR UNITED STATES DISTRICT JUDGE
